          Case 1:19-cr-00205-NONE-SKO Document 57 Filed 10/21/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-205-NONE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   MICHAEL DAVID SHAFER,
15                               Defendant.
16

17          This case is not currently set for status conference. On October 9, 2020, the Court held a hearing

18 on the defendant’s motion for a new attorney. Dkt. 55. The Court denied the motion and directed the

19 parties to file a stipulation and proposed order to select a new status conference date. The parties now

20 stipulate and move for the Court to set a status conference for December 16, 2020, and to exclude time
21 between today’s date and December 16, 2020, for the reasons stated below.

22          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

23 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

24 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

25 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
26 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
                                                        1
30
           Case 1:19-cr-00205-NONE-SKO Document 57 Filed 10/21/20 Page 2 of 5


 1 as well as the declarations of judicial emergency, were entered to address public health concerns related

 2 to COVID-19.

 3          Although the General Orders and declarations of emergency address the district-wide health

 4 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 5 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 6 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 7 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 8 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 9 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit
10 findings on the record “either orally or in writing”).

11          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

13 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

14 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

16 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

17 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

18 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

19          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

20 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address
21 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

22 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

23 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

24 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

25 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

26 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).
27 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

28 by the statutory rules.

                                                            2
30
          Case 1:19-cr-00205-NONE-SKO Document 57 Filed 10/21/20 Page 3 of 5


 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 4 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 5 pretrial continuance must be “specifically limited in time”).

 6                                               STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 8 through defendant’s counsel of record, hereby stipulate as follows:

 9          1.     There is currently no scheduled status conference in this matter.

10          2.     By this stipulation, the parties now move to schedule a status conference for December

11 16, 2020, and to exclude time between today’s date and December 16, 2020, under Local Code T4.

12          3.     The parties agree and stipulate, and request that the Court find the following:

13                 a)      The government has represented that the discovery associated with this case

14          includes over 7,000 pages of police reports, FBI serials, wiretap documents, intercepted calls and

15          text messages, photographs, and other media. This discovery has been either produced directly

16          to counsel and/or made available for inspection and copying.

17                 b)      Shafer was previously represented by attorney Roger Wilson. On February 19,

18          2020, attorney Arturo Hernandez was substituted as Shafer’s attorney. Attorney Hernandez

19          desires additional time to consult with his client, review the charges and discovery, conduct

20          investigation, and discuss a potential resolution with his client and the government, especially

21          since he recently began representing Shafer. Since the last continuance, Mr. Hernandez worked

22          diligently to file compile the necessary documentation to post a secured bond for Mr. Shafer. In

23          addition, Mr. Hernandez filed a motion for new counsel—which the Court denied—and he

24          represents that Mr. Shafer might file a second motion for new counsel given an alleged

25          breakdown in communications between him and Mr. Shafer. Given the possibility of such a

26          motion, additional time is needed. In addition, if Mr. Hernandez remains as Mr. Shafer’s counsel

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
                                                        3
30
          Case 1:19-cr-00205-NONE-SKO Document 57 Filed 10/21/20 Page 4 of 5


 1          of record, he will still need additional time to review the thousands of pages of discovery, discuss

 2          the discovery with his client, prepare any pretrial motions, conduct plea negotiations, and prepare

 3          for trial if necessary.

 4                  c)      Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 6          into account the exercise of due diligence.

 7                  d)      The government does not object to the continuance.

 8                  e)      In addition to the public health concerns cited by General Order 611 and

 9          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

10          this case because counsel have been encouraged to telework and minimize personal contact to

11          the greatest extent possible. It will be difficult to avoid personal contact should the hearing

12          proceed. In addition, the defendant has not filed a waiver of personal appearance for status

13          conferences under Rule 43, and therefore prison staff, the Marshals, and court security officers

14          will need to be present to while he appears by videoconference for a hearing. This will increase

15          potential exposure to COVID-19.

16                  f)      Based on the above-stated findings, the ends of justice served by continuing the

17          case as requested outweigh the interest of the public and the defendant in a trial within the

18          original date prescribed by the Speedy Trial Act.

19                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20          et seq., within which trial must commence, the time period of today’s date to December 16,

21          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

22          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

23          of the Court’s finding that the ends of justice served by taking such action outweigh the best

24          interest of the public and the defendant in a speedy trial.

25          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

26 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
27 must commence.

28          IT IS SO STIPULATED.

                                                          4
30
          Case 1:19-cr-00205-NONE-SKO Document 57 Filed 10/21/20 Page 5 of 5


 1

 2
      Dated: October 20, 2020                    MCGREGOR W. SCOTT
 3                                               United States Attorney
 4
                                                 /s/ ROSS PEARSON
 5                                               ROSS PEARSON
                                                 Assistant United States Attorney
 6

 7
      Dated: October 20, 2020                    /s/ ARTURO HERNANDEZ
 8                                               ARTURO HERNANDEZ
 9                                               Counsel for Defendant
                                                 MICHAEL DAVID SHAFER
10                                               (authorized by email on October
                                                 20, 2020)
11

12

13
                                     FINDINGS AND ORDER
14

15 IT IS SO ORDERED.

16
     Dated:       October 21, 2020                    /s/   Sheila K. Oberto        .
17                                         UNITED STATES MAGISTRATE JUDGE
18            .
19

20
21

22

23

24

25

26
27

28

                                             5
30
